PER CURIAM.
The trial court, without a hearing, denied appellant’s motion for post conviction relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. The state has failed to furnish an adequate record for meaningful appellate review of the trial court’s order denying post conviction relief. Additionally, the trial court should have afforded appellant an evidentiary hearing on the grounds which he asserts in support of his claim of ineffective assistance of counsel. The order denying appellant’s motion for post conviction relief is reversed and the case remanded for an evidentiary hearing on appellant’s claims of ineffective assistance of counsel.
LETTS, DELL and STONE, JJ., concur.